Title: To John Adams from François Adriaan Van der Kemp, 1 November 1806
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 1 Nov. 1806

How long have I waited in answering your favour of 23th. of aug–with which you again honoured your old frend? To anÿ other I should be obliged, to make an apologÿ for my silence, during such a long interval of time—but your kindness—acquainted with mÿ circumstances, relieves me of this burden. You enjoÿ—honored and loved by all what surround you, otium cum dignitate, while I see my Labours and cares encrease with my years, while I am happy enough to find my solace in a continued peace and contentment, and an irresistible spur to redouble my exertions in the adprobation of a few good & wise frends—in nothing more efficious than in your generous patronage. ‘O Adams! how sensiblÿ I feel the encouragement of Principibus placuisse viris—I can open for you the inmost recesses of mÿ bosom, and dare communicate to you the uppermost thoughts of mÿ heart, without apprehension that mÿ bluntness shall offend—or mÿ talkativeness offend you. God knows, that every word of my pen towards you is stamped with sinceritÿ—say then no more, that I flatter you, when I satisfy mÿself—and obeÿ the impulse of my feelings and now and then throwing a transitorÿ glance on your virtues. Adornar la virtu none mentin—Tho’ wrapt in your own integrity in the consciousness of your own intrinsic worth you may scorn the praises of cringing flatterers and consider the servile offers of the vulgar below your acceptance. you cannot be equally indifferent about the adprobation of a Man, for whom you wove a wreath, as never one more glorious was placed on upon the head of anÿ mortal—The acknowledgment of our virtues bÿ dissinterested great characters—much enhance these beÿond dispute; to what high pitch they may able, to maintain themselves bÿ their own intrinsic worth.
As Washington is no more—and left no progeny—I cannot yet agree that he can be extolled too high, provided, it is not done at the expense of other meritorious characters—and how little I esteem Franklin as a Statesman—I join willingly in his praises as an experimental Philosopher. They stand not however alone: are you not—retired at Quincÿ—preserving to you self—uncontaminated—the applause the reverence of the worthiest part of the Nation? Are you not, incessantly, scoffed at and reviled bÿ a host of hungrÿ hireling scribblers, who would caress you in power, and ought to respect now your character after your retirement—even if your administration had been truely been delineated by them, if their ephemerous Patrons did not fear your influence—did not tremble at the recollection—that John Adams lived ÿet at Quincÿ; and—what is another Spring of comfort—would they continue to slander the Father, did they not vainly flatter themselves to prevent Cambridge’s Professor—to follow in the same glorious track?
I know yet no History in which more secret springs of actions are developed than in that of Tacitus; and, nevertheless, it seems to me more than presumptive, that many impelling motives of his actors have remained concealed—It is—in my judgment—a verÿ difficult task—requiring not only deep penetration and solid judgment—but besides these the inmost familiarity with the actors—so that even their interest prompted them to lay open the inmost recesses of their heart, and a coöperation with them in the same scenes—and all this would but little avail—if the writer at the same time, had not divested himself of all partiality—so that he was free from danger, of obtruding a specious motive of his own brain for a true one, in him whom he delineated—and then the escape of a nearly imperceptible tint maÿ lead him into error—when he with great parade had prepared himself—to reveal the latent springs of an action. How then should I laÿ mÿ hand at the Holÿ holy ark, without being initiated in the Mysteries? It would be a task to mÿ taste—and mÿ courage would not fail me—had I been the intimate associate of those Performers from 1774—till 1804—In Holland—I should not have considered this task above my powers from 1774 till 1787—Here is wished—that it could be performed—but to your frend is nothing left but a vain wish. Will you now once permit me the Question? did you trÿ to discover in your frend a new weekness—a new instance of vanity? have I deserved this reproof by my blunt and inconsiderate remarks—then I must bear the punishment—so gently inflicted.
It has been thus far mÿ opinion,—mÿ pen moves again—that The Federalists were the principal causes of their own ruin and that Hamilton, whose merits I think to appraise deservedlÿ—had given it a mortal blow: and many bitter dregs must be swallowed before the patient shall recover—and then yet a sudden blast maÿ occasion a worse relapse.
I have never seen any of your Son’s productions except his speech in Congress and his Inaugural Oration—If his Lectures are published—I expect from your kindness their communication this boon I dare request from you. Can John Adams ask me, if I am a loyal subject of the king of Holland? My heart glows as warm yet, as when America’s Ambassador honoured me with his familiar intercourse from 1780-1787—Here I should, if my limbs were not palsied—or mÿ brain deranged—rather fall with the last American in the last trench to repel a foreign usurper—tho I should not abhor the name of an energetic king—if a Pusillanimous executive could be constitutionally charged with him, and the other independent branches of Legislature with an Independent judiciarÿ preserved. You draw my again in Politics—and you see, I should not be able to withstand the temptation. God forbid—that I should be tried—but is it possible not to feel for his countrÿ—degraded as ours now—lower indeed than manÿ of the subjugated countries—you self—I know—feel for it—
Felix, qui esimine nullo
Tantum cum Patra miser est, causamque dolendi,
Quod sis Civos habes—
Excuse, I praÿ you, this long letter—I promise to detain you not so long, whenever I have something to impart to you, more worthy of your notice—I do not often abuse your indulgence. Favour me with the continuance of your friendship, and believe me, that I remain with the highest respect and consideration / Dear Sir! / Your affectionate Frend / and most obed. humble Servt.

Fr. Adr. vanderkemp.
P. S. wherein consists the principal merits of James Otis? So immensely rich as I was in Holland—in regard to Public persons and things—so comparitively poor I am with respect to those of our own Countrÿ—

